Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                       Case No. 1:20-cv-24462


  ALEJANDRO MUGABURU,

         Plaintiff,

       vs.
  AKIMA GLOBAL SERVICES, LLC;
  DEPARTMENT OF HOMELAND
  SECURITY; and U.S. IMMIGRATION
  AND CUSTOMS ENFORCEMENT,

        Defendants.
  ___________________________________/

                                            COMPLAINT

         Plaintiff Alejandro Mugaburu (“Mugaburu”), sues Defendants Akima Global Services,

  LLC (“AGS”), Department of Homeland Security (“DHS”), and U.S. Immigration and Customs

  Enforcement (“ICE”), individually and alleges the following:

                                         INTRODUCTION

         1.      In July 2019, Mugaburu was placed in ICE’s custody. During an initial appointment

  with a medical professional, Mugaburu reported his condition of epilepsy, as well as other chronic

  ailments including cardiovascular, cholesterol, and blood pressure problems, among others in his

  medical history. Although the medical professional noted his conditions, Mugaburu was denied

  his daily medications.

         2.      Despite his pleas, Mugaburu was not given his required epilepsy medication for

  three days. On the evening of September 14, 2019, as he was descending a flight of stairs, a feeling

  of uneasiness and vertigo crept over him, and he subsequently suffered an epileptic attack.




                                             Complaint                                              1
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 2 of 19




  Mugaburu tumbled down a flight of fourteen stairs and sustained injuries that left him temporarily

  unconscious and unable to walk. Since the moment of the accident, Mugaburu has been in

  persistent, unbearable pain and has experienced constant swelling in his legs, all of which now

  bind him to a wheelchair. The injuries he suffered as a result of the attack remain largely untreated,

  and Mugaburu continues to endure agonizing pain that permeates every facet of his daily life.

         3.       The injustices that Mugaburu suffered are not limited to a handful of instances—

  they traverse a period of consecutive months that evolve into a settled pattern of discrimination

  based on his disability. Protocols set in place to protect individuals with disabilities were broadly

  breached by DHS officials. Not only was Mugaburu denied his required medications on one

  occasion, but such an incident occurred habitually throughout ICE’s custody of Mugaburu.

         4.      In fact, Mugaburu was placed in a second story sleeping quarters and given a top

  bunk—a breach of the policy that requires first floor, bottom bunk placements for disabled

  detainees. In the course of months, he was transported to various facilities, where the vehicles used

  to transport him did not have wheelchair lifts.

         5.      Medical professionals consistently ignored his various requests for attention to

  injuries and medication. He was placed in isolation for periods of consecutive weeks to limit the

  necessity for wheelchair mobility. He was denied access to bathing with a medical shower chair

  and was forced to use bathrooms and facilities that were not equipped for wheelchair access. The

  physical pain Mugaburu feels falls short compared to the pain of injustice.

         6.      The sequence of events involving mistreatment and discrimination on the basis of

  Mugaburu’s disability by ICE, DHS, and AGS violates the Rehabilitation Act of 1973, the

  American with Disabilities Act, the Federal Tort Claims Act, and the Constitution. With the hope

  of restoring Mugaburu’s sense of humanity, we file this action.




                                              Complaint                                                2
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 3 of 19




                                               PARTIES

          1.      Plaintiff Mugaburu is an individual who resides in Miami, Florida and is subject to

  the jurisdiction of this Court.

          2.      Defendant DHS is an executive agency with the responsibility of enforcing the

  immigration laws of the United States.

          3.      Defendant ICE is the sub-agency of DHS that is responsible for the detention and

  removal operations of DHS, including the transportation of immigrants between detention

  facilities.

          4.      Defendant AGS is a for profit company that is responsible for detention center

  management operations, health care services for detainees, training services, as well as records and

  data management.

                                    JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §1331

  because the action arises under the Constitution and laws of the United States, pursuant to 28

  U.S.C. §1346(b) because this action seeks to redress injury caused by the negligent or wrongful

  acts or omissions of employees of the United States government, and pursuant to 42 U.S.C. §1983

  because this action seeks to redress harms caused by state officials in violation of the Constitution

  and laws of the United States. This Court has jurisdiction to grant declaratory relief pursuant to 28

  U.S.C. §§2201 and 2202.

          6.      This Court also has jurisdiction pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343.

          7.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367(a) over the

  state law claims asserted herein which are so related to the federal claims that they form part of

  the same case of controversy.




                                              Complaint                                               3
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 4 of 19




          8.      Venue is proper in this District under 28 U.S.C. § 1391(b), because a substantial

  part of the events or omissions giving rise to the claim occurred in this District.

                 FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

          9.      Mugaburu is a 34-year-old native and citizen of Peru.

          10.     When he was approximately six years old, Mugaburu began to have multiple

  episodes of seizures. At that young age, Mugaburu was formally diagnosed with epilepsy. Since

  his diagnosis, Mugaburu has depended on his daily required medication.

          11.     In September 2015, Mugaburu arrived in the United States on a B1/B2 visa.

          12.     Mugaburu has a father, two brothers, and two stepdaughters that reside in the

  United States, all of whom are U.S. citizens.

          13.     In 2017, for the first time in his life, Mugaburu was arrested following an incident

  with his ex-girlfriend. This incident resulted in his only arrest.

          14.     Although Mugaburu intended to fight his case and take it to trial, while he was

  detained at MetroWest Detention Center, he was viciously attacked on March 25, 2019.

          15.     As a result of the sudden attack, Mugaburu sustained various injuries, including a

  fractured arm, wounds to his shoulder and wrist, and loss of hearing in his right ear.

          16.     Because he feared for his life, Mugaburu agreed to a plea offered by the State of

  Florida in order to leave MetroWest. He subsequently accepted a withhold of adjudication on both

  charges and three years of probation.

          17.     After he accepted the plea deal, he was later transferred into ICE custody.

          18.     On July 11, 2019, Mugaburu entered ICE custody and was processed into Krome

  Detention Center (“Krome”). On that day, he reported his medical conditions to the registered

  nurse, Nelsaint Pierre, forthwith. He not only disclosed his epilepsy, but his cardiovascular,




                                               Complaint                                             4
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 5 of 19




  cholesterol, asthma, and hypertension conditions. Mugaburu specifically stressed the urgency of

  having his daily medications, particularly his epilepsy medication—the anticonvulsant,

  Levetiracetam. He also noted other daily medications he took to treat his medical conditions,

  including Hydroxyzine, Rosuvastatin, and Venlafaxine, among others.

         19.     Upon the initial medical evaluation at detention centers, detainees with disabilities

  are to be given a “disability badge,” which is a special form of identification for detainees with

  disabilities. The disability badge permits those persons with disabilities at the detention center to

  remain on the first floor’s sleeping quarters and allows for bottom bunk sleeping arrangements in

  order to minimize the risk of injuries and falls.

         20.     Although Mugaburu reported his epilepsy and other medical conditions upon

  arrival at Krome, he was not given a disability badge. Mugaburu was assigned to top bunk sleeping

  arrangements and assigned second story sleeping quarters, despite the known potential dangers of

  housing detainees with epilepsy in higher floors.

         21.     After he learned of his sleeping arrangements, Mugaburu spoke with one of the

  guards and pleaded for a bottom bunk bed placement. At the time, Mugaburu had a broken arm

  from the injuries he had sustained while at MetroWest. The guard complied and said he would “do

  Mugaburu that favor” and switch him to a bottom bunk because of the fact that he had a broken

  arm. Mugaburu still remained in the second floor’s sleeping quarters.

         22.     Mugaburu did not initially receive his required daily medications upon arrival at

  Krome. In particular, prior to September 14, 2019, he was subject to a period of three consecutive

  days without his epilepsy medication and seventeen days without any of the other medications he

  takes for his additional medical conditions.




                                              Complaint                                               5
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 6 of 19




          23.        Despite multiple requests, Mugaburu did not receive his required daily medication

  for epilepsy, Levetiracetam, or any other medication from September 11, 2019 through September

  14, 2019.

          24.        On the evening of September 14, 2019 around dinner time, as Mugaburu was

  descending down the second-floor stairs, Mugaburu suddenly began to feel faint and feeble. In the

  brief moments to follow, Mugaburu abruptly became unconscious and tumbled down a flight of

  fourteen stairs.

          25.        The accident, which Mugaburu believes was a seizure induced by lack of

  medication, left him with significant injuries. The seizure caused him to lose consciousness for a

  period three hours, and he suffered multiple physical injuries as a result of the seizure-induced fall.

  In particular, he sustained injury to his left knee, which he still is not able to bend or walk on.

          26.        Mugaburu’s mobility has been severely impaired since the time of the fall. While

  before the fall he was capable of walking normally, running, and exercising, he now requires the

  use of a wheelchair for maneuverability. Not only does he experience constant pain in his left knee,

  but his entire left leg is considerably swollen and hot to the touch. The severity of the pain since

  the time of accident interferes with his ability to sleep soundly at night and otherwise function

  normally throughout the day. The pain he currently still experiences interferes with his overall

  quality of life and is not only a source of physical pain, but emotional turmoil as well. Mugaburu

  never thought he would be dependent on a wheelchair at the ripe age of 34. His mental health since

  he began using the wheelchair has sharply declined, and he reports severe psychological

  repercussions as a result.

          27.        Following the accident on September 14, 2019, Mugaburu was taken in an

  ambulance to Kendall Regional Hospital. Among the treating physician’s recommendations, she




                                               Complaint                                                6
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 7 of 19




  included that Mugaburu should be given physical therapy, hot/cold treatment therapies, and muscle

  massages to treat the musculoskeletal pain resulting from the fall.

         28.     Despite these professional recommendations, Mugaburu would never receive the

  required therapy for his leg injuries. Mugaburu further reports that while at Kendall Regional

  Hospital, he was not treated for his leg injuries.

         29.     On September 15, 2019, he was discharged from the hospital despite feeling severe

  pain in his legs and not being able to walk.

         30.     Upon arrival at Krome Detention Center following the hospital discharge,

  Mugaburu was taken into Krome’s Medical Housing Unit (“MHU”). Because Mugaburu was not

  able to walk properly, he was finally given a disability badge (despite the fact that he should have

  received one upon initial arrival at Krome with a diagnosis of epilepsy). Mugaburu would

  eventually stay in MHU until September 19, 2019. On information and belief, Mugaburu holds

  that officials kept him in MHU because Krome’s other facilities were not wheelchair accessible.

         31.     While at MHU, Mugaburu reports that the medical staff would forcibly make him

  walk on his legs even though he had severe pain and could not stand properly. He was first given

  crutches, which the medical staff constantly pressed him to use. Mugaburu requested a wheelchair

  multiple times, citing pain from his broken arm which made it extremely difficult to use crutches.

  After many repeated requests for a wheelchair, Mugaburu was finally given one.

         32.     On September 19, 2019, Mugaburu was discharged from MHU and placed in

  “segregation”—a special unit that houses detainees in near-complete isolation from the general

  population of the detention center. For individuals in administrative segregation due to a special

  vulnerability, as is the case with Mugaburu, segregation “should be used only as a last resort and




                                              Complaint                                             7
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 8 of 19




  when no other viable housing exists,” according to DHS’s website.1

             33.      Mugaburu remained in segregation for approximately two weeks, where he still did

  not have access to a wheelchair-accessible bathroom or other facilities accessible by wheelchair.

             34.      During his time in Krome, despite the previous accident that left him tragically

  injured, Mugaburu was left without medication for blocks of five consecutive days at a time. He

  reports that he would periodically request medication, and in the period between his request and

  receipt of his medication, five days would consistently lapse before he physically received

  medication.

             35.      At the beginning of February 2020, without any discernable reason, Mugaburu was

  transferred to Monroe County Detention Center (“Monroe”) in Key West, FL.

             36.      Because the vehicle that was used to transport Mugaburu from Krome to Monroe

  was not wheelchair accessible, officials had to carry him onto the vehicle. The manner in which

  guards treated him, however, lacked any semblance of dignity or respect. In Mugaburu’s own

  words, officials “threw [him] into the vehicle like a sack of potatoes.” Such treatment left

  Mugaburu feeling humiliated and degraded, as other passengers on the vehicle quietly watched

  him being carried away by three guards.

             37.      While at Monroe, he was once again placed in second story sleeping quarters and

  was denied access to use a shower chair during his baths. Not only were the bathrooms not easily

  accessible with a wheelchair, but the refusal by his supervisors to give him a shower chair caused

  him to fall on one occasion, which further aggravated his injuries.

             38.      On or about March 7, 2020, after nearly one month in Monroe, Mugaburu was again

  transferred back to Krome, where he would remain for approximately another month.



  1
      https://www.dhs.gov/publication/use-segregation-ice-detention (last visited 10.29.2020).


                                                       Complaint                                      8
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 9 of 19




         39.     On or about April 3, 2020, Mugaburu was again inexplicably transferred from

  Krome to Glades Detention Center (“Glades”) in Central Florida.

         40.     While at Glades, Mugaburu was faced with a situation that he was, unfortunately,

  already familiar with. Because the facilities at Glades were not wheelchair accessible, Mugaburu

  was placed in segregation once again for a period of 14 days.

         41.     Not only was he subjected to the mental and emotional anguish of isolation and

  confinement one feels in the small cell of the segregation unit, but he was once again denied his

  daily medication periodically, for periods of up to three consecutive days.

         42.     Mugaburu reports that, once again, the bathrooms at Glades were uncomfortable

  and inaccessible with a wheelchair, lacking in necessary structures for disabled individuals, such

  as a wheelchair ramp or grab bars.

         43.     On or about April 21, 2020, Mugaburu was once more transferred from Glades to

  Baker County Detention Center (“Baker”) in North Florida without being given any apparent

  reason for the transfer.

         44.     Mugaburu stayed in Baker only seven days before he was transferred back to

  Krome on May 1, 2020. On May 7, 2020, Mugaburu was finally released from Krome.

         45.     At no point during any of his five transfers was a wheelchair-accessible vehicle

  used for Mugaburu. He reports that his arms and sides have bruises from the forceful grasps of the

  guards that carried him into the vehicles. Each time, Mugaburu felt the pangs of humiliation and

  degradation, as he was hoisted from vehicles like he was cargo—or anything but human, while

  other detainees on the vehicle watched the unnecessary spectacle.

         46.     In addition, throughout the time in which he was housed at the four different

  detention centers following his accident, Mugaburu was never provided with a bed equipped with




                                             Complaint                                             9
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 10 of 19




   grab bars to help him transfer from his wheelchair to his bed. Furthermore, not a single bathroom

   in the four detention centers where he stayed had grab bars to facilitate showering, and at no point

   was Mugaburu provided with a medical shower chair despite his requests.

          47.     On September 11, 2020, DHS sent Mugaburu a letter in which it describes the

   grievances that Mugaburu reported during his time in ICE custody. DHS admits that it will

   formally “investigate complaints alleging violations of Section 504 of the Rehabilitation Act of

   1973, 29 U.S.C. §794.” See Exhibit A.

          48.     The letter further acknowledges that DHS was aware that Mugaburu was

   “improperly housed on the facility’s second floor despite medical records that document [his]

   epilepsy.” The letter further recounts that Mugaburu “had a seizure and fell on the stairs, causing

   injury.”

          49.     The letter sent by DHS lists the “corrective action” that DHS plans to implement in

   light of the injustices that Mugaburu suffered. These include “facility staff training at Krome on

   the identification of detainees with special needs,” distribution of “special needs passes,”

   maintaining a “master list of detainees with special needs,” the use of “color-coded wrist

   bracelets,” and reviewing “local operating procedures . . .”

          50.     Although the letter by DHS has the benign intention to implement remedial future

   measures so that other detainees do not undergo the same injustices Mugaburu endured, it fails to

   address the entirety of the mistreatment, indignity, and mortification that Mugaburu suffered. It

   does not provide any direct personal redress for the physical and emotional anguish that DHS,

   ICE, and AGS subordinates subjected him to; the consequences of which he continues to suffer.




                                              Complaint                                              10
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 11 of 19




              COUNT I—VIOLATION OF REHABILITATION ACT, 29 U.S.C. §794
                             (Against DHS, ICE, and AGS)

          51.     Plaintiff incorporates paragraphs 1 through 50 fully in this Count.

          52.     Mugaburu’s mobility disability and epilepsy, among other chronic medical

   conditions, constitute disabilities under the Rehabilitation Act because they substantially limit one

   or more major life activities.

          53.     Mugaburu was “otherwise qualified” to participate in any of the activities or

   programs of the detention centers while in DHS, ICE, and AGS custody from 2019-2020.

          54.     Defendant DHS, and its component, ICE, are executive agencies under 29 U.S.C.

   §794(a).

          55.     Defendant, AGS, receives financial assistances from the federal government,

   including to operate “programs and activities” in order to efficiently manage detention centers and

   provide detainees with health services. 29 U.S.C. §794(b)(1)(A).

          56.     DHS and ICE intentionally discriminated against Mugaburu on the basis of his

   disabilities, repeatedly denied his requests for reasonable and necessary accommodations for his

   disabilities, and cause Mugaburu serious physical pain, emotional distress, and humiliation,

   particularly in the transportation between detention centers. ICE acted intentionally, including with

   animus and/or deliberate indifference to the likelihood that Mugaburu’s federally protected rights

   were being violated.

          57.     AGS repeatedly denied Mugaburu the benefit of services and programs that other

   inmates without disabilities typically enjoyed, and intentionally discriminated against him on the

   basis of his disabilities despite Mugaburu’s repeated requests for accommodations. AGS acted

   intentionally, including with animus and/or deliberate indifference to the likelihood that

   Mugaburu’s federally protected rights were being violated.



                                               Complaint                                             11
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 12 of 19




          58.     DHS, ICE and AGS denied Mugaburu reasonable accommodations. The reasonable

   accommodations requested by Mugaburu would not have been unduly burdensome nor would they

   have required a significant alternation in the programs. 6 C.F.R. § 15.50(a)(2).

          59.     As a result of discrimination and failure to reasonable accommodate Mugaburu’s

   special needs, and solely based on his disabilities, Mugaburu was kept from participating in, and

   denied the benefits of DHS, ICE and AGS programs and activities, including those related to his

   time in various detention centers.

          WHEREFORE, based on the allegations on this Count I, Mugaburu requests:

          (a) Judgment for compensatory damages;

          (b) Judgment for exemplary damages;

          (c) Cost of suit;

          (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

          (e) Trial by jury as to all issues so triable; and

          (f) Such other relief as this Honorable Court may deem just and appropriate.

         COUNT II – VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                                  (Against AGS)

          60.     Plaintiff incorporates the allegations in paragraphs 1 through 50 fully in this Count.

          61.     Section 202 of the Americans with Disabilities Act (“ADA”) stipulates that “no

   qualified individual with a disability shall, by reason of such disability, be excluded from

   participation in or be denied the benefits of the services, programs, or activities of a public entity,

   or be subjected to discrimination by any such entity.” 42 U.S.C. §12132.

          62.     A disability is “a physical or mental impairment that substantially limits one of

   more major life activities.” 42 U.S.C. §12102(1), such as “caring for oneself, performing manual

   tasks . . . walking, standing, lifting, [and] bending.” 42 U.S.C. §12102(2)(A).



                                               Complaint                                               12
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 13 of 19




          63.     Mugaburu’s mobility disability and epilepsy, among other medical conditions,

   substantially limit one or more major life activities and therefore constitute a disability under the

   Americans with Disabilities Act. 42 U.S.C. §12102(1).

          64.     Mugaburu was “otherwise qualified” to participate in any of the activities or

   programs of the detention centers while in DHS, ICE, and AGS custody from 2019-2020.

          65.     A public entity includes an “instrumentality of a State or States or local government

   . . .” 42 U.S.C. §12131(1)(B). AGS, which is responsible for detention center management, health

   care, and operations and is federally funded, therefore falls within the meaning of a public entity.

          66.     AGS further provides services, programs, activities, facilities, and supervision of

   immigration detainees. Such facilities include bathrooms, bed spaces, and medical units, among

   others in detention centers.

          67.     AGS denied Mugaburu access to services, programs and activities that other

   detainees without special needs typically enjoy and, instead, isolated Mugaburu in MHU and

   Segregation units. This segregation from the general population of the detention center without

   special needs, in addition to repeatedly failing to provide wheelchair-accessible bathrooms and

   other facilities, and necessary medication despite repeated requests, constitutes a violation of the

   ADA. AGS acted intentionally, including with animus and/or deliberate indifference to the

   likelihood that Mugaburu’s federally protected rights were being violated.

          68.     By segregating Mugaburu from the general population without special needs, AGS

   excluded Mugaburu from participating in, denied him benefits of, and subjected him to

   discrimination under a service, program or activity that required ADA compliance.

          69.     As a result of AGS’s actions, Mugaburu suffered physical and emotional harm.

          WHEREFORE, based on the allegations on this Count II, Mugaburu requests:




                                               Complaint                                             13
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 14 of 19




                (a) Judgment for compensatory damages;

                (b) Judgment for exemplary damages;

                (c) Cost of suit;

                (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

                (e) Trial by jury as to all issues so triable; and

                (f) Such other relief as this Honorable Court may deem just and appropriate.

                     COUNT III – FOURTEENTH AMEDNMENT, U.S.C. §1983
                                  (Against DHS, ICE, and AGS)

          70.       Plaintiff incorporates the allegations in paragraphs 1 through 50 fully in this Count.

          71.       Detention center officials, medical professionals, and subordinates under DHS,

   ICE, and AGS kept Mugaburu in segregation away from the general population without

   justification or adequate process and denied access to his medication for significant periods of time.

   This conduct shocks the conscience and imposed an atypical and significant hardship on

   Mugaburu. These individuals violated Mugaburu’s equal protection rights, procedural due process

   rights, and substantive due process, as guaranteed by the Fourteenth Amendment of the

   Constitution.

          WHEREFORE, based on the allegations on this Count III, Mugaburu requests:

                (a) Judgment for compensatory damages;

                (b) Judgment for exemplary damages;

                (c) Cost of suit;

                (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

                (e) Trial by jury as to all issues so triable; and

                (f) Such other relief as this Honorable Court may deem just and appropriate.




                                                 Complaint                                             14
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 15 of 19




                   COUNT IV – FIFTH AMENDMENT DUE PROCESS CLAUSE
                                   (Against ICE and DHS)

          72.       Plaintiff incorporates the allegations in paragraphs 1 through 50 fully in this Count.

          73.       The Supreme Court has held that, in some circumstances, a person whose

   constitutional rights are violated by federal actors can sue those federal actors for damages. Bivens

   v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397 (1971).

          74.       Detention center officials under the authority of DHS and ICE were deliberately

   indifferent to Mugaburu’s grave medical needs, and therefore violated Mugaburu’s rights under

   the Constitution to adequate medical care while incarcerated. Over the course of his months in

   detention, Mugaburu was denied the necessary medication for significant periods of time and

   denied proper mobility assistance during ICE transportation between detention centers.

          75.       As a result, Mugaburu suffered not only physical harm, but also humiliation and

   degradation.

          WHEREFORE, based on the allegations on this Count IV, Mugaburu requests:

                (a) Judgment for compensatory damages;

                (b) Judgment for exemplary damages;

                (c) Cost of suit;

                (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

                (e) Trial by jury as to all issues so triable; and

                (f) Such other relief as this Honorable Court may deem just and appropriate.

       COUNT V- FEDERAL TORT CLAIMS ACT, 28 U.S.C. §1346(b)- INTENTIONAL
                     INFLICTION OF EMOTIONAL DISTRESS
                             (Against DHS and ICE)

          76.       Plaintiff incorporates the allegations in paragraphs 1 through 50 fully in this Count.




                                                 Complaint                                             15
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 16 of 19




           77.       The tort of intentional infliction of emotional distress is recognized under Florida

   law. Metropolitan Life Insurance Co. v. McCarson, 467 So.2d 277 (Fla. 1985). To state a cause of

   action for intentional infliction of emotional distress, a Plaintiff must “allege four elements: 1)

   deliberate or reckless infliction of mental suffering; 2) outrageous conduct; 3) the conduct caused

   the emotional distress; and 4) the distress was severe. Liberty Mt. Ins. Co. v. Steadman, 968 So.2d

   592, 594 (Fla. 2d DCA 2007).

           78.       ICE officials engaged in extreme and outrageous conduct in carrying out

   Mugaburu’s transfer between detention centers on multiple occasions, from February through May

   2020.

           79.       As a result of ICE officials’ actions, Mugaburu suffered severe emotional distress,

   including degradation, humiliation, and worsening of his anxiety.

           80.       ICE officials intended to inflict emotional distress or knew or should have known

   that Mugaburu would experience severe emotional distress.

           WHEREFORE, based on the allegations on this Count V, Mugaburu requests:

                 (a) Judgment for compensatory damages;

                 (b) Judgment for exemplary damages;

                 (c) Cost of suit;

                 (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

                 (e) Trial by jury as to all issues so triable; and

                 (f) Such other relief as this Honorable Court may deem just and appropriate.


       COUNT VI- FEDERAL TORT CLAIMS ACT, 28 U.S.C. §1346(b)- NEGLIGENT
                                SUPERVISION
                          (Against DHS, ICE, and AGS)

           81.       Plaintiff incorporates the allegations in paragraphs 1 through 50 fully in this Count.



                                                  Complaint                                             16
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 17 of 19




           82.       In Florida, negligent supervision occurs when “during the course of employment,

   the employer becomes aware or should have become aware of problems with an employee that

   indicated his unfitness, and the employer fails to take further actions such as investigation,

   discharge, or reassignment.” Acts Ret.-Life Communities, Inc. v. Estate of Zimmer, 206 So. 3d 112,

   114 (Fla. 4th DCA 2016).

           83.       DHS, ICE and AGS supervisors knew or should have known that their subordinates

   had the propensity to commit the torts that transpired.

           84.       On multiple occasions, Mugaburu alerted officials that he had not received his

   medication and, in fact, suffered a seizure that led to critical physical injuries that gravely impaired

   his mobility. As a result of the accident, DHS, ICE and AGS officials should have become aware

   of the unfitness of their subordinates in failing to provide Mugaburu with adequate medical care,

   medications, attention, and facilities to fit his special needs.

           85.       As a result of DHS, ICE and AGS’s failure to supervise their employees, Mugaburu

   suffered injury, including significant physical and emotional harm.

           WHEREFORE, based on the allegations on this Count VI, Mugaburu requests:

                 (a) Judgment for compensatory damages;

                 (b) Judgment for exemplary damages;

                 (c) Cost of suit;

                 (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

                 (e) Trial by jury as to all issues so triable; and

                 (f) Such other relief as this Honorable Court may deem just and appropriate.

       COUNT VI- FEDERAL TORT CLAIMS ACT, 28 U.S.C. §1346(b)- NEGLIGENCE
                           (Against DHS, ICE, and AGS)

           86.       Plaintiff incorporates the allegations in paragraphs 1 through 50 fully in this Count.



                                                  Complaint                                             17
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 18 of 19




          87.     Under Florida law, negligence requires a showing of duty, breach, causation, and

   damages. Miller By & Through Miller v. Foster, 686 So. 2d 783, 783 (Fla. 4th DCA 1997).

          88.     DHS and ICE officials owed Mugaburu a duty of care as a result of them detaining

   him. 6 C.F.R. §15.30(a); 6 C.F.R. §15.50(a); PBNDS §1.3.

          89.     DHS and ICE officials breached the agencies’ duty to Mugaburu by failing to

   provide inadequate transportation between detention centers, which forced him to be carried by

   officials as other passengers in the vehicle watched.

          90.     Mugaburu suffered physical harm as a result of being carried, as well as the

   emotional harm of degradation, humiliation, and exacerbation of his anxiety.

          91.     Moreover, AGS and ICE officials breached their duty of care to Mugaburu by

   failing to provide adequate accommodations upon his initial arrival at Krome. Because of

   Mugaburu’s epilepsy, he should have been housed in a first-floor unit and assigned a bottom bunk

   sleeping placement.

          92.     The failure of AGS and ICE employees in complying with their duty of care to

   adequately oversee Mugaburu’s special needs resulted in a tragic accident that now impairs his

   ability to walk and causes him significant physical pain.

          93.     In addition, AGS, DHS, and ICE officials breached their duty of care to Mugaburu

   by failing to provide his required daily medications on various occasions in multiple detention

   centers. On one occasion, the failure to provide Mugaburu with medications caused him to have a

   seizure, which resulted in considerable injuries that now bind him to a wheelchair for mobility.

          94.     As a result of DHS, ICE and AGS’s breach of their duties of care, Mugaburu

   suffered both physical and emotional injury.

          WHEREFORE, based on the allegations on this Count VI, Mugaburu requests:




                                              Complaint                                               18
Case 1:20-cv-24462-KMW Document 1 Entered on FLSD Docket 10/29/2020 Page 19 of 19




              (a) Judgment for compensatory damages;

              (b) Judgment for exemplary damages;

              (c) Cost of suit;

              (d) Reasonable attorney’s fees, pursuant to 42 U.S.C. §1988;

              (e) Trial by jury as to all issues so triable; and

              (f) Such other relief as this Honorable Court may deem just and appropriate.

                                     DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury on all claims so triable.

   Dated: October 29, 2020

                                                            Respectfully submitted,

                                                            Eduardo A. Maura, Esq.
                                                            Luis F. Quesada, Esq.
                                                            Attorneys for Plaintiff
                                                            Ayala Law, P.A.
                                                            2490 Coral Way, Ste 401
                                                            Miami, FL 33145
                                                            305-570-2208
                                                            Email: eayala@ayalalawpa.com

                                                            By: /s/ Eduardo A. Maura
                                                                    Eduardo A. Maura
                                                                    Florida Bar No. 91303




                                                Complaint                                    19
